DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s amendments, filed 7 May 2021, have been entered and fully considered. 
Applicant’s arguments, filed 7 May 2021 have been fully considered and are partially persuasive. 
Applicant’s arguments drawn to the drawing objections are persuasive, and the objection is withdrawn. 
Applicant’s arguments with regard to the position of the alignment elements in Makower are partially persuasive, and the Examiner is relying on a different embodiment to teach the location of the alignment elements in the amended claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 6,190,353 to Makower et al.

    PNG
    media_image1.png
    273
    683
    media_image1.png
    Greyscale
In the specification and figures, Makower discloses the apparatus as claimed by Applicant. With regard to claims 1-3, 14-16, 18, a first delivery catheter 101a with a lumen therethrough and a side aperture, a first curved deflection surface, and a first magnetic alignment element 57a, connected to a curved atraumatic tip. Makower further discloses a second receiving catheter 101b with a lumen and a second side aperture, second curved deflection surface, and second magnetic alignment element 57b connected to a second curved atraumatic tip. The apparatus further comprises a guidewire 103, and the first and second alignment elements arrange the apertures to provide a pathway for the guidewire through the first and second catheters (see FIG 5D and accompanying text). 

    PNG
    media_image2.png
    197
    341
    media_image2.png
    Greyscale
In an embodiment, Makower discloses that the catheters may comprise magnets within the lumen, or outer periphery, of the catheter as shown in FIG 5L, as annotated by the Examiner, right. Accordingly, Makower discloses the apparatus as claimed by Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,190,353 to Makower et al.
In the specification and figures, Makower discloses the apparatus substantially as claimed by Applicant (see rejections above). With regard to claims 4, 6-10, Makower fails to disclose a third and fourth alignment element along the length of the catheters. However, It has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, the provision of additional alignment elements arranged in a preferred configuration has the predictable result of more accurate alignment of the catheters with one another, and is unpatentable over the cited prior art. 
With regard to claim 5, Makower discloses that the alignment elements may comprise magnets (see FIG 5D). 
With regard to claims 11-13, Makower illustrates that the first and second catheters are configured to be aligned lengthwise and that the alignment elements have lumens through which the guidewire may pass (see FIG 5D).
.
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,190,353 to Makower et al in view of US 2012/0302935 to Miller et al.
In the specification and figures, Makower discloses the apparatus substantially as claimed by Applicant (see rejections above). With regard to claim 70, Makower does not disclose that the catheter may comprise a square cross-sectional shape. However, Miller discloses a catheter set for creating a fistula wherein the cross-sectional shape may comprise a square (see ¶0053). 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        1 June 2021